t c memo united_states tax_court daniel r allemeier jr petitioner v commissioner of internal revenue respondent docket no filed date daniel r allemeier jr pro_se hans f famularo and loren b mark for respondent supplemental memorandum opinion kroupa judge this matter is before the court on petitioner’s motion for litigation fees and costs pursuant to this opinion supplements our prior memorandum opinion allemeier v commissioner tcmemo_2005_207 sec_7430 and rule the issue is whether petitioner is entitled to recover dollar_figure for expenses_incurred in litigating his federal_income_tax liability for we hold that he is not background the underlying facts of this case are set out in detail in allemeier v commissioner tcmemo_2005_207 allemeier i we summarize the factual and procedural background briefly to rule on the instant motion petitioner resided in pacific grove california when he filed the petition on a federal tax_return for petitioner claimed business_expense deductions for a master’s degree in business administration mba and other expenses related to his work for selane products the company respondent disallowed the expense deductions in a deficiency_notice dated date and determined that petitioner was liable for an accuracy-related_penalty 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2petitioner alternatively claims a lower litigation expense amount of dollar_figure which he computed based upon the ratio of deductions granted versus deductions denied percent of dollar_figure equals dollar_figure 3petitioner has resided in las vegas nev since date we ruled in petitioner’s favor regarding petitioner’s mba- related expense deductions and the accuracy-related_penalty but denied petitioner deductions for other claimed business_expenses because petitioner failed to substantiate the expenses in allemeier i petitioner then submitted a motion for litigation costs and respondent filed a response respondent agrees that petitioner has not unreasonably protracted the court proceedings has substantially prevailed with respect to the amount in controversy and with respect to the most significant issue presented in the court proceedings and has met the net_worth requirements as provided by law respondent disputes however that petitioner exhausted all administrative remedies that petitioner was the prevailing_party and that petitioner’s litigation fees are reasonable neither party requested a hearing on this motion and the court concludes that a hearing is not necessary to decide this motion see rule a accordingly the court rules on petitioner’s motion based on the parties’ submissions and the record in this case discussion we must determine whether petitioner is entitled to recover reasonable_litigation_costs a taxpayer may recover reasonable 4petitioner filed a reply to respondent’s response that the court did not direct petitioner to file see rule a the reply raised no additional issues litigation costs if the taxpayer establishes that he or she is the prevailing_party has exhausted administrative remedies has not unreasonably protracted the court proceedings and has claimed reasonable_litigation_costs sec_7430 b c a taxpayer bears the burden to prove that he or she satisfies these requirements rule e 123_tc_202 prevailing_party to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and must satisfy the net_worth requirements see sec_7430 u s c sec d b the taxpayer will not be treated as a prevailing_party however if the commissioner’s position in the court_proceeding was substantially justified sec_7430 the commissioner has the burden to prove that his position was substantially justified see sec_7430 rule e respondent concedes that petitioner substantially prevailed and met the net_worth requirements see sec_7430 and c a respondent contends however that petitioner is not 5respondent concedes that petitioner did not unreasonably protract proceedings see sec_7430 treated as a prevailing_party because respondent’s position in the court_proceeding was substantially justified substantial justification the commissioner’s position is substantially justified if based on all the facts and circumstances and relevant legal precedents the commissioner acted reasonably see 487_us_552 89_tc_79 affd 861_f2d_131 5th cir the commissioner’s position may be incorrect yet substantially justified if the commissioner’s position had a reasonable basis in law and fact see pierce v underwood supra pincite n huffman v commissioner 978_f2d_1139 n 9th cir affg in part revg in part and remanding tcmemo_1991_144 sec_301_7430-5 proced admin regs a position has a reasonable basis in fact if there is relevant evidence that a reasonable mind might accept as adequate to support a conclusion pierce v underwood supra pincite huffman v commissioner supra that respondent loses on an issue is not determinative of the reasonableness of respondent’s position see 86_tc_962 85_tc_927 it remains a factor however to be considered 931_f2d_1044 5th cir 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir the court looks to whether the commissioner’s position was reasonable given the available facts and circumstances at the time the commissioner took his position see 108_tc_430 devenney v commissioner supra pincite the commissioner’s position in a judicial proceeding is generally the position the commissioner took in the answer to the petition sec_7430 huffman v commissioner supra pincite7 maggie mgmt co v commissioner supra pincite grant v commissioner 103_f3d_948 affg tcmemo_1995_374 sher v commissioner supra pincite whether respondent’s position was substantially justified in allemeier i respondent’s position was that petitioner was not entitled to an mba-related expense deduction on two bases respondent argued first that petitioner’s enrollment in the mba program constituted a minimum educational requirement to continue his employment at the company see sec_1 b income_tax regs respondent argued second that petitioner’s mba qualified him for a new trade_or_business see sec_1_162-5 income_tax regs although we found that petitioner was encouraged rather than required to obtain the mba we find that respondent was substantially justified in arguing that the mba program constituted a minimum educational requirement see allemeier v commissioner tcmemo_2005_207 similarly although we found that petitioner’s mba enhanced his preexisting skills rather than qualified him to perform significantly different tasks and activities we find that respondent was substantially justified in arguing that petitioner’s course of study qualified him for a new trade_or_business id accordingly we find that respondent’s position was substantially justified petitioner is therefore not the prevailing_party and may not recover any litigation costs see sec_7430 in light of this holding we need not decide whether petitioner exhausted administrative remedies or whether the legal costs petitioner claimed are reasonable see eg kean v commissioner tcmemo_2003_275 affd 407_f3d_186 3d cir gutierrez v commissioner tcmemo_1995_569 where 6for similar reasons we also conclude that respondent’s position regarding the accuracy-related_penalty was substantially justified see uddo v commissioner tcmemo_1998_276 7we note that petitioner submitted a dollar_figure billing statement for litigation costs from his father a non-tax attorney who entered no appearance in this proceeding and is ineligible to practice before the court but petitioner made no showing that he actually paid or was legally obligated to pay the fees to his father see sec_7430 c b iii 87_tc_838 taxpayer not eligible to recover fees when taxpayer had no liability for the fees republic plaza props pship v commissioner tcmemo_1997_239 commissioner substantially justified no need to address whether taxpayer satisfied the other requirements of sec_7430 to reflect the foregoing an appropriate order and decision will be entered
